Bobbitt, J.,
dissenting: This is a borderline case; and I find myself “over the border” from the majority of my brethren.
Decision is based largely on Boozer v. Assurance Society, 206 N.C. 848, 175 S.E. 175. Certainly, that is the most favorable North Carolina decision for defendant’s position. But there is an important distinction between the facts in the Boozer case and the facts in the case now before us.
Nothing connected with Boozer’s work reflected inability to perform the services of his employment. His work was satisfactory up to and including the date of his discharge. He was discharged for violation of a company rule prohibiting an employee to have whiskey in his possession while at work.
Here the insured’s work was not satisfactory up to and including the date of her discharge. On August 7, 1952, she was caught putting a bolt or pin in a bundle of tobacco and then placing the bundle on the conveyor; and it may be inferred from evidence offered by defendant that she had been doing this sort of thing for two or three weeks. No motive or reason in explanation of *143such conduct is made to appear. Bearing in mind her splendid work record, this conduct of the insured, when considered with plaintiff’s evidence as to her mental condition during this period, all in the light most favorable to plaintiff, would seem to indicate total mental disability to perform her work. In any event, I think this a permissible inference.
Higgins, J., concurs in dissent.